Citation Nr: 0607162	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 
17, 1999 for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
17, 1999 for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than June 26, 
2001 for the award of service connection for bilateral 
hearing loss.

4.  Entitlement to an effective date earlier than April 8, 
2002 for the award of service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating actions of Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

The veteran served on active duty from June 1968 to April 
1971.  Service in Vietnam is indicated by the evidence of 
record.

In a May 2001 rating decision, the RO granted service 
connection for PTSD, effective as of September 17, 1999.  In 
a May 2002 rating decision, the RO granted service connection 
for bilateral hearing loss, effective as of June 26, 2001, 
and service connection for tinnitus, effective as of April 8, 
2002.  In that rating decision, the RO also awarded the 
veteran TDIU  rating, effective as of September 17, 1999.  
The veteran thereafter indicated disagreement with the 
assignment of these effective dates.  He perfected his appeal 
by submitting a substantive appeal (VA Form 9) in March 2004.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Veterans Law Judge 
in November 2005.  A transcript of that hearing has been 
associated with the veteran's claims file, and he has 
received a copy thereof.


FINDINGS OF FACT

1.  A claim seeking service connection for PTSD was received 
on September 17, 1999.

2.  A claim seeking TDIU was received on September 17, 1999.

3.  A claim seeking service connection for bilateral hearing 
loss was received on June 26, 2001.

4.  A claim seeking service connection for tinnitus was 
received on June 26, 2001.
  


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date earlier 
than September 17, 1999 for the award of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for the award of an effective date earlier 
than September 17, 1999 for the award of TDIU have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

3.  The criteria for the award of an effective date earlier 
than June 26, 2001 for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

4.  The criteria for the award of an effective date of June 
26, 2001 for the award of service connection for tinnitus 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking earlier effective dates for service 
connection for hearing loss, tinnitus, and PTSD, as well as 
for TDIU benefits.  He specifically contends that the 
appropriate effective date should be September 1, 1995, since 
such is the date that he filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Crucially, in July 2001, the RO sent the veteran and his 
representative a letter, explaining in detail what evidence 
VA would provide and what evidence the veteran was expected 
to provide.  In the letter, the veteran was informed that VA 
was to make reasonable efforts to help him obtain evidence 
necessary to support his claim.  He was advised that VA would 
try to help him obtain such things as medical records, 
employment records, or records from other federal agencies.  
He was to furnish VA with enough information about these 
records so that VA could request them from the person or 
agency that had them.  He was furnished with the appropriate 
VA forms (VA Form 21-4138, Statement in Support of Claim, and 
VA Form 21-4142, Authorization for Release of Information, to 
facilitate this request.

The Board finds that the July 2001 VCAA letter, together with 
the May 2001 and May 2002 rating decisions, and statements of 
the case issued in May 2002 and January 2004, constitute 
sufficient and appropriate VCAA notice and assistance as 
required by the circumstances of this case.  

The Board notes that the July 2001 VCAA letter pertained to 
the veteran's claims for service connection, and not to his 
subsequent claims for earlier effective dates for the awards 
of service connection and TDIU thereafter granted.  The Board 
is cognizant of the  recent decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), in 
which the Court appeared to hold that a "downstream" issue 
required VCAA notice separate and distinct from the original 
"upstream" issue.  

As to the instant case, although the issues of the veteran's 
entitlement to an earlier effective date for service 
connection for PTSD, hearing loss, tinnitus, and TDIU are 
undoubtedly "downstream" claims, the outcome of this appeal 
is dependent on evidence which is already in the file, and 
has been for several years.  The Court has held that there is 
no duty under the VCAA to notify the veteran of the evidence 
needed to substantiate a claim or to assist him in obtaining 
evidence where there is no reasonable possibility that any 
further assistance would aid him in substantiating a claim.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  No 
additional amount of development could alter the factual 
record in this case.  Any and all evidence pertaining to the 
effective date issues is already in the file; the veteran and 
his representative have identified no other evidence.  VA 
therefore has no further duty to notify the veteran of 
evidence needed to substantiate this claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any such evidence could conceivably exist.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).  As was noted in the Introduction, he 
presented testimony at a personal hearing which was chaired 
by the undersigned Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Effective dates - service connection

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise it is the date of 
receipt or the date entitlement arose, whichever date is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).

TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2005).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  

Acceptance of a report of examination or treatment as a claim 
for increase is subject to the payment of retroactive 
benefits from the date of a report or for a period of one 
year prior to the date of receipt of the report.  See 38 
C.F.R. § 3.157 (2005).  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital.  
See 38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).


Factual Background

The basic facts in this case are as follows.  

On September 5, 1995, VA received from the veteran a duly-
executed VA Form 21-526, Veteran's Application for 
Compensation or Pension, dated August 30, 1995, on which he 
indicated, as to "nature of sickness, disease or injuries 
for which this claim is made and date each began", the 
following:  "back hurt in construction work 2-94 VA hospital 
Lexington Ky 3/95."  Attached to the VA Form 21-526 was a VA   
Form 21-4138, Statement in Support of Claim, in which the 
veteran described how he injured his back at work in February 
1994, went to the VA Medical Center (VAMC) in Lexington, 
Kentucky and was told that surgery may be required.  The 
veteran concluded the letter by stating: "As of this date I 
have not been able to work since 2/94."

At the time the veteran was not service connected for any 
disability.  Thereafter, VA medical records pertaining to 
back problems dated between April 1995 and August 1995 were 
associated with the veteran's claims file, along with the 
report of a VA examination conducted in October 1995.  In 
November 1995, the RO granted the veteran a nonservice-
connected pension, effective as of September 5, 1995, the 
date of receipt of the claim therefor.  The veteran did not 
at that time or for a number of years thereafter indicate 
that he intended to file claims for psychiatric or ear 
problems or TDIU. 

On September 17, 1999, VA received from the veteran VA Form 
21-4138, Statement in Support of Claim, in which he requested 
service connection for PTSD.  

Thereafter associated with the claims file was a July 16, 
1997 VA social work note indicating, in pertinent part, that 
"[w]e discussed his claim with VARO for PTSD claim. [sic]"  
The record shows an assessment of schizoaffective disorder.  

As indicated above, the RO, in a May 2001 rating decision, 
granted service connection for PTSD, effective as of 
September 17, 1999.

On June 26, 2001, VA received a communication from the 
veteran in which he sought to file a claim "on his hearing 
loss."  The report of an April 8, 2002 VA audiologic 
examination notes complaints to include tinnitus, deemed by 
the examiner to be due to the same etiology as the veteran's 
hearing loss.

In a May 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, effective as of June 
26, 2001, and service connection for tinnitus, effective as 
of April 8, 2002.  In that rating decision, the RO also 
awarded the veteran TDIU, effective as of September 17, 1999.  
This appeal followed.  

At the November 2005 hearing before the undersigned, the 
veteran essentially contended that he had been seeking 
service connection when he filed his VA Form 21-526 in 
September 1995, but that it had gotten "turned" by the RO 
into a claim for nonservice-connected pension.  

Analysis

1.  Entitlement to an effective date earlier than September 
17, 1999 for the award of service connection for post-
traumatic stress disorder (PTSD).

The RO has assigned an effective date of September 17, 1999 
for service connection for PTSD.  This is the date on which 
the RO received from the veteran VA Form 21-4138, Statement 
in Support of Claim, in which he requested service connection 
for PTSD.  The veteran believes that service connection 
should be granted as of September 5, 1995, the date VA 
received the veteran's VA Form 21-526, Veteran's Application 
for Compensation or Pension.

As was discussed above, the effective date for the award of 
service connection, when the claim is received more than one 
year following service separation, is the date that 
entitlement arose or the date that the claim was filed, with 
the later date the date that entitlement is awarded.  

The veteran has alleged that his September 1995 claim was in 
fact a claim for service connection.  However, while the 
veteran currently alleges that his application, dated August 
30, 1995, was intended to constitute a claim for service 
connection for PTSD, there is absolutely no reference to 
service connection in general, or to PTSD in particular, in 
that application.  Indeed, the application referenced only a 
post-service back injury at work, with subsequent medical 
treatment at the VAMC in Lexington. 

Crucially, the accompanying Statement in Support of Claim, 
also dated August 30, 1995, was clearly intended to elaborate 
on the application.  The veteran described in greater detail 
how he had been injured at work in February 1994, how he 
sought treatment at the Lexington VAMC, and how he was unable 
to work due to the back disability.  Like the VA Form 21-526, 
the  accompanying VA Form 21-4138 is devoid of any reference 
to the veteran's military service  or to any psychiatric 
problems, and it manifestly does not indicate any desire on 
the part of the veteran to file a claim of entitlement to 
service connection.

Based on this record, the Board finds that the two forms 
which were received by the RO in September 1995 constituted a 
claim for a non service-connected pension and nothing more.  
There is absolutely no reference to service connection or to 
PTSD contained therein.  Moreover, the veteran did not 
otherwise at that time indicate that he was seeking service 
connection for PTSD.  

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.
Thus, the September 1995 application cannot by any stretch of 
the imagination be read to include PTSD. 

The Board has carefully reviewed the record in order to 
determine whether any claim for PTSD can be detected prior to 
September 17, 1999.  See Servello v. Derwinski, 3 Vet. App. 
196 (1992) [the Board must look at all communications that 
can be interpreted as a claim, formal or informal, for VA 
benefits].

The Board is of course aware that the veteran was seen for 
symptoms of anxiety and depression in April 1995.  His 
concerns revolved around recent events, such as his 
unemployment and the deaths and illness of several persons 
who were close to him.  Specifically, he "denied dreams or 
nightmares of VN.  Doesn't feel it causes prob[lem]s @ this 
time."  This record cannot be considered to be a claim for 
PTSD, because there is no diagnosis of PTSD, the veteran did 
not indicate any intent to file a claim of entitlement to 
service connection for PTSD.  See Dunson v. Brown, 
4 Vet. App. 327, 330 (1993) [an informal claim must identify 
the benefit sought, as required by section 3.155(a)].

Of particular interest is a VA social work note dated July 
16, 1997 which in pertinent part reads: "We discussed his 
claim with VARO for PTSD. . . ."  However, the record does 
not disclose any previous claim of entitlement to service 
connection for PTSD.  The veteran has not been specific as to 
the prior filing of any claim for service connection for 
PTSD, aside from the September 1995 application which has 
been discussed above.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  
There is no evidence that the veteran filed a claim for 
service connection for PTSD in July 1997 or earlier.  The 
Board does not find the mere reference to a "claim with VARO 
for PTSD" in a VA social work note to be sufficient to rebut 
the presumption of administrative regularity (i.e., that if 
the veteran had filed a PTSD claim prior to July 16, 1997, it 
would be in his claims folder.)  

The Board must also determine whether either the April 1995 
VA outpatient record or the July 16, 1997 VA social work note 
constitute a claim for PTSD.  [PTSD is not diagnosed in 
either report: in April 1995 the assessment was "needs 
financial counseling", and a PTSD evaluation appears to have 
been ruled out; in April 1997,  the assessment was 
"schizoaffective disorder".]   In any event, under 38 
C.F.R. 
§ 3.157, the date of a VA hospitalization or examination may 
be accepted as an "informal claim".  However, this regulation 
applies only to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable 
to original service connection claims.  See Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993).

The Board has reviewed the record and can find nothing else 
which remotely resembles a claim for service connection for 
PTSD prior to September 17, 1999.

Based on this history, the Board concludes that entitlement 
to an effective date for service connection for PTSD earlier 
than that currently assigned, which is the date of the 
receipt of the claim, September 17, 1999, is not shown.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an effective date earlier than September 
17, 1999 for the award of TDIU.

As was noted above, the effective date for a claim for 
increased compensation, which includes claims for TDIU, is 
ordinarily the date of receipt of the claim or the date of 
entitlement, whichever comes later.  However, if it is 
factually ascertainable that there has been an increase in 
disability within one year prior to the date of filing the 
claim, the effective date may the date upon which it was 
factually ascertainable.  See 38 C.F.R. § 3.400(b)(2) (2005).

In the instant case, the RO has determined that September 17, 
1999 is the appropriate effective date for the award of TDIU 
compensation.  This is the date that the veteran filed his 
claim of entitlement to service connection for PTSD.  
Review of the evidence does not reveal that the veteran, in 
fact, ever submitted a claim specifically requesting TDIU.  
Rather, the RO took note of the fact that the veteran, as of 
September 17, 1999, met the statutory criteria for TDIU, 
based on the award of a 70 percent disability rating for 
service-connected PTSD effective on that date.  See 38 C.F.R. 
§ 4.16(a) (2005).

The Board's discussion with regard to the effective date for 
the assignment of service connection for PTSD is generally 
for application as to the effective date for TDIU.  With 
respect to the September 1995 application for non service-
connected pension, as discussed above the veteran did not 
mention service connection; moreover, at that time there were 
no service-connected disabilities.  [Indeed, there were no 
service-connected disabilities until September 17, 1999.]  
Accordingly, it cannot be considered to be a TDIU claim.

As noted above, neither the April 1995 VA outpatient note or 
the July 1997 social work note diagnosed PTSD; nor did they 
mention TDIU.  Neither can be considered to be an informal 
claim for TDIU under section 3.157, since no prior claim had 
been allowed or denied, and service connection was not in 
effect for any disability. 
There is nothing else in the record which suggests that a 
claim for TDIU was ever made by the veteran.     

Because no claim was filed for TDIU, and because service 
connection was not established for PTSD, or for any other 
disability, prior to September 17, 1999, the earliest date 
that can be assigned for TDIU is September 17, 1999.  That is 
in fact the effective date that has been awarded.  The 
benefit sought on appeal is therefore denied. 

3.  Entitlement to an effective date earlier than June 26, 
2001 for the award of service connection for bilateral 
hearing loss.

The veteran filed a claim for service connection for hearing 
loss on June 26, 2001, which is in fact the effective date 
that has been assigned.  The Board finds no basis in law or 
in fact for concluding that an effective date prior to June 
26, 2001 can be awarded.  

As discussed above, unless the claim is made within one year 
after service separation, which manifestly is not the 
situation here, the effective date for the award of service 
connection is dependent upon the later of either the date of 
entitlement or the date of receipt of the claim.  

The veteran's argument to the effect that he submitted an 
claim for service connection in September has been addressed 
above.  The Board's discussion will not be repeated in great 
detail.  The Board's conclusion as to the alleged September 
1995 hearing loss claim is the same as with the PTSD and TDIU 
claims: the two forms filed in September 1995 make it crystal 
clear that the veteran was seeking VA non service-connected 
benefits for a back disability which started in February 
1994, long after he left military service.  Hearing loss is 
not mentioned.  These forms cannot be construed as a claim of 
entitlement to service connection for hearing loss.

As for VA outpatient treatment records, as well as the report 
of an October 1995 VA examination, which refer to hearing 
loss, these cannot be considered to be informal claims for 
reasons stated above, namely that service connection had not 
been allowed or denied for hearing loss, and 38 C.F.R. 
§ 3.157 applies only to increased rating claims and claims to 
reopen. 

The Board has identified no claim, formal or informal, for 
service connection for hearing loss prior to June 26, 2001, 
and the veteran has identified no such claim, aside from the 
September 1995 application which has been discussed above.

For these reasons, entitlement to an effective date prior to 
June 26, 2001 is not shown.   The benefit sought on appeal is 
accordingly denied.

4.  Entitlement to an effective date earlier than April 8, 
2002 for the award of service connection for tinnitus.

The RO has established April 8, 2002 as the date of the 
veteran's entitlement to service connection for tinnitus.  In 
essence, the RO determined that the veteran had not claimed 
entitlement to service connection for tinnitus.  However, 
according to the RO, tinnitus was first identified on 
clinical evaluation on April 8, 2002, when complaints thereof 
were noted on VA examination.  That is the date that has been 
established by the RO as the effective date for the award of 
service connection for tinnitus.  See the January 2004 
statement of the case, page 11.  

The Board has reviewed the record in order to determine 
whether tinnitus was clinically identified prior to the April 
8, 2002 VA audiological examination.  The report of a May 9, 
1995 VA audiology examination refers to "constant 
tinnitus".  The report further states "[Patient] counseled 
on . . . tinnitus . . . Given tinnitus pamphlet."  The Board 
believes that the report of the May 9, 1995 VA audiology 
examination unquestionably establishes that tinnitus existed 
as of that date.  

For reasons stated above, the Board finds that the May 1995 
examination report, or any other VA medical record, cannot be 
considered to be an informal claim for service connection for 
tinnitus under 38 C.F.R. § 3.157, since the issue is not 
entitlement to an increased rating or a claim to reopen.  In 
addition, for reasons expressed several times previously, the 
Board does not find that the veteran's September 1995 claim 
for a non service-connected pension due to his February 1994 
occupational injury can be considered to be a claim for 
service connection for any disability, including tinnitus. 

The question remains as to what effective date should be 
assigned.  The RO's assignment of April 8, 2002 was based on 
the erroneous impression that tinnitus was first identified 
clinically on that date.  As explained by the Board above, 
tinnitus was in fact first clinically identified in May 1995.  
However, the May 1995 examination report cannot be considered 
to be a claim for service connection for tinnitus for reasons 
stated above.

After having carefully considered the matter, the Board finds 
that the veteran impliedly filed a claim of entitlement to 
service connection for tinnitus on June 26, 2001.  While it 
is true that tinnitus was not mentioned, what was mentioned 
was hearing loss "due to all the aerial missions he 
participated in while in Vietnam."  Reading the contentions 
of the veteran's representative liberally, the Board finds 
that this claim encompasses tinnitus, as well as hearing 
loss, due to Vietnam service.  Indeed, the veteran's Vietnam 
service was given as the cause of both the hearing loss and 
the tinnitus by the April 2002 examiner.  Thus, June 26, 2001 
is the date of claim and also the date entitlement arose, 
since tinnitus had previously been identified.  

In summary, the Board concludes that the effective date for 
the award of service connection for tinnitus is June 26, 
2001.  To that extent, the appeal is allowed.


ORDER

An effective date earlier than September 17, 1999 for the 
award of service connection for PTSD is denied.

An effective date earlier than September 17, 1999 for the 
award of TDIU is denied.

An effective date earlier than June 26, 2001 for the award of 
service connection for bilateral hearing loss is denied.

An earlier effective date of June 26, 2001 for the award of 
service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


